Title: From Thomas Jefferson to Leroy & Bayard, 3 April 1790
From: Jefferson, Thomas
To: Leroy & Bayard



Gentlemen
New York April 3. 1790.

After returning you thanks for your very obliging offer to furnish me for current purposes, money, till circumstances for drawing on Europe shall become more favourable, I take the liberty of availing myself of it at present by asking the sum of fifty pounds. Should the exchange not rise during the present month, I propose to draw at the end of it at all events, and will do it as much sooner as you please should you have occasion to receive sooner the sum at present asked or any other which I may have occasion for in the course of the month, which probably will be but about as much more. I have the honor to be with great esteem Gentlemen Your most obedt. humble servt.,

Th: Jefferson

